DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 08/27/2021, with respect to the previous 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, et al., US-20160172604-A1 (support for the cited portions is found in the foreign priority document JP 2013-152753, giving the reference an effectively filed date of Jul. 23, 2013).

Claim 1. Ikeda teaches organic light-emitting compounds (compound 6 @ p. 189; support is found on p. 70 of priority document):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Ikeda’s compounds are not represented by one of the claimed formulae, as it has two bicarbazolyl groups / groups B bonded to the same ring in benzo[h]quinazoline ring A, while Chemical Formulae 4, 6, and 7 require the bicarbazolyl groups are bonded to different rings. Regarding the bonding position of prior art group B, Ikeda teaches that, in general, any of Ra and R1 to R8 may be bonded to L1 of L1−B (see ¶¶10-24, particularly ¶16; support is found on p. 6 of priority document). Hence, while Ikeda teaches in the above that two Ra are bonded to B, it is within Ikeda’s scope that any other two positions are bonded to B.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the groups L1−B bonded to 1) one of Ra and one of R1 or R2 to give a compound of claimed Formula 4, or 2) one of Ra and one of R3 or R6 to give a compound of claimed Formula 7, or 3) one of R1 or R2 and one of R3 or R6 to give a compound of claimed Formula 6, as Ikeda teaches these are suitable bonding positions for L1−B, and thus, one of ordinary skill in the art would made the claimed compounds according to Formulae 4, 6, or 7 in the expectation that similar compounds would have had similar properties. See MPEP §2144.09 I-III.
This suggests compounds according to Formulae 4, 6, and 7:
Wherein X1 to X8 are each CR0,
A is represented by Formula A1,
Wherein * represents a site at which the nitrogen atom is bonded to L,
R0 is hydrogen, except where bonded to L−A, R1 to R8 and R10 to R17 are each hydrogen, except where bonded to L1, and R18 is a phenyl group (C6 aryl group)
Y is a single bond,
M is 1,
L is m-phenylene (C6 arylene group), and L1 is a single bond (n’’=1),
n and n’ are 1,
and p is 1.

Claim 2. Modified Ikeda teaches or suggests the organic light-emitting compound according to claim 1, wherein L is Structure B1.
Modified Ikeda does not teach L1 is as claimed. However, Ikeda teaches the carbazolyl groups are linked together by prior art L11 = claimed L1, which may be a single bond or a linking group (see ¶¶18-19). Ikeda further teaches that L11 may be an arylene group in general, and among arylene groups, a phenylene group, a biphenylene group, or a napthylene group (see ¶¶99-100).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Ikeda’s single bond with a phenylene group, a biphenylene group, or a naphthylene group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one linking group for another, with reasonable expectation of success suggested by Ikeda’s explicit teaching of equivalency). See MPEP §2143 B.

Claim 5. Ikeda teaches an organic electroluminescent device comprising:
a first electrode (anode 3),
a second electrode (cathode 4),
and at least one organic layer interposed between the first and second electrodes (emitting unit 10 that has emitting layer 5, hole-injecting and hole-transporting layer 6, and electron-injecting and electron-transporting layer 7),
Ikeda does not explicitly teach the organic layer comprises the organic light emitting compound of claim 1.
However, Ikeda notes that, in general, prior art compound is preferable as a host material in the emitting layer of the phosphorescent emitting unit (see ¶111), suggesting modified prior art compound, which falls within the scope of the general formulae is also useful for the same purpose (see ¶111).
Therefore, at the effective filling date at the claimed invention, it would have been obvious to one of ordinary skill in the art to use the prior art compound as a host material in the emitting layer of the phosphorescent emitting unit, because the modified compound falls within the scope of the general formulae, and compounds which fall within the scope of the general formulae have specific utility for this purpose.

Claim 6. Modified Ikeda teaches or suggests the electroluminescence device according to claim 5, wherein the organic layer comprises:
a hole injecting layer, a hole transport layer, a functional layer having functions of both hole injection and hole transport (the Ikeda reference teaches a hole-injecting and transporting layer 6, although it is unclear whether this is a single layer, or two separate layers; nevertheless, since both options are available for instant claim 6, the subject matter is taught by the reference),
a light emitting layer (emitting layer 5; see rejection of claim 5, above),
an electron transport layer, an electron injecting layer, and a layer having functions of both electron transport and electron injection (the Ikeda reference teaches an electron-injecting and transporting layer 7, although it is unclear whether this is a single layer, or two separate layers; nevertheless, since both options are available for instant claim 7, the subject matter is taught by the reference). 

Claim 7. Modified Ikeda teaches or suggests the electroluminescence device according to claim 5, wherein the organic layer interposed between the first and second electrodes comprises a light-emitting layer (emitting layer 5; see rejection of claim 5, above).

Claim 8. Modified Ikeda teaches or suggests the electroluminescence device according to claim 7, wherein the light-emitting layer is composed of at least one host compound and at least one dopant compound and the host compound comprises the organic light-emitting compound of claim 1 (the compound of the invention is preferable as a host material in the emitting layer of the phosphorescent emitting unit; see ¶111. Phosphorescent emitting layer comprises a phosphorescent dopant; see ¶120).

Claim 9. Modified Ikeda teaches or suggests the electroluminescence device according to claim 8, wherein the dopant compound comprises at least one compound selected from iridium, platinum, and ruthenium complexes (the phosphorescent emitting material, i.e. guest/dopant, is preferably a compound having iridium, ruthenium, or platinum; see ¶¶127-130).

Claim 10. Modified Ikeda teaches or suggests the electroluminescence device according to claim 5, wherein the organic layer is formed in plurality and the organic layers are each independently formed by a monomolecular deposition or solution process (each layer can be formed by a conventionally known method, such as a vacuum deposition method or MBE method, which are monomolecular deposition methods, or a coating method using a solution of the compound; see ¶143).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, et al., US 2016/0172604 A1, as applied to claim 5, above, and further in view of Juni, et al., US 2005/0142379 A1.

Claim 11. Modified Ikeda teaches or suggests the organic electroluminescence device according to claim 5, but not explicitly wherein the organic layer further comprises one or more organic red, green or blue light emitting layers to achieve white light emission.
However, Ikeda references teaches the organic EL device of the invention may be a fluorescent or phosphorescent monochromatic emitting device or may be a fluorescent/ phosphorescent hybrid white emitting device (see ¶112; this suggests one or more layers to achieve white light emission, although not explicitly red, green, or blue light emitting layers). Ikeda further teaches that the prior art compounds are suitable for use with red, blue, and green emission (see ¶¶127-130).
Juni teaches an organic EL device can be made to emit white light by including a plurality of emission layers, such as blue, green, and red light-emitting layers (see ¶116). This allows production of white light, which is important for lighting use.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the Ikeda reference’s organic electroluminescence device comprise red, green, and blue light-emitting layers in order to achieve white light emission.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, et al., US 2016/0172604 A1, as applied to claim 5, above, and further in view of Okuyama, US 2012/0248971 A1.

Claim 12. Modified Ikeda teaches or suggests the organic electro-luminescence device according to claim 5, wherein the organic electroluminescence device is used in a system selected from displays (televisions using organic EL devices can broadly be construed as displays; see ¶154-155),
Modified Ikeda does not explicitly teach the displays are flat panels and/or flexible.
Okuyama teaches organic EL devices can be used with flat and flexible displays, as well as lighting devices (see ¶168).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the Ikeda reference’s organic electroluminescence device in a flat panel display or a flexible display, as Okuyama teaches these are appropriate types of displays in which electroluminescence devices are useful, and because the Ikeda reference teaches an organic electroluminescence device which can be used in a display, there is a reasonable expectation of success that the Ikeda reference’s organic electroluminescence device could be employed in a flat panel or flexible display.

Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, et al., US-20160172604-A1, in view of Kawakami, et al., US-20160190477-A1 (support for the cited portions is found in the foreign priority document JP 2013-166852, giving the reference an effectively filed date of Aug. 8, 2013), and Kim, et al., US-20140225083-A1.

Claim 13. Ikeda teaches a compound (see p. 131; support is found on p. 44 of priority document):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Ikeda’s compound is not represented by claimed Formula 1, as it does not meet the limitations for Y.
Kawakami teaches compounds for OLEDs; like Ikeda’s compounds, they are hosts in the electroluminescent layer (see ¶322). Also like Ikeda’s compounds, they share the motif of an electron-deficient group bonded to a bicarbazolyl group (see compounds A-1 to A-17, which are supported by the FRPR document). Kawakami further teaches that the bicarbazolyl group may, instead of having a single bond and being a carbazolyl group, have O, S, or NR for one of Xb2 and Yb2 (see ¶¶61-65).
Kim teaches compounds for OLEDs; like Ikeda’s compounds, they are hosts in the electroluminescent layer (see ¶36). Also like Ikeda’s compounds, they share the motif of an electron-deficient group bonded to a bicarbazolyl group (see compounds A-1 to A-17, which are supported by the FRPR document). Kim teaches that in addition to O, S, or NR, the carbazolyl-like moiety may be C═O (see ¶33). Thus, the combination of Kawakami and Kim establish these as equivalents to carbazolyl.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Y=single bond with Y=C═O as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, reasonable expectation of success is suggested because of the structural similarity and same utility of Ikeda’s and Kawakami’s compounds). See MPEP §2143 B.
This modification suggests the following compounds, which are represented by claimed Formula 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Wherein X1 to X8 are each CR0,
With the proviso that one of X1 and X2 is CH,
A is represented by Formula A1,
Wherein each asterisk represents a site at which the nitrogen atom is bonded to L,
R0 is hydrogen, except where bonded to L, R1 to R8 and R10 to R18 are each hydrogen,
Y is C═O,
M is 1,
L and L1 are each N/A (n, n’=0),
N and n’ are each 0,
and p are each 1.

Claim 14. Modified Ikeda teaches or suggests the compound of claim 13.
While claim 14 further limits L and L1, it does not positively require that n and n’ are nonzero, and hence, the compound still meets all the limitations of claim 14.

Claim 15. Ikeda teaches an organic electroluminescent device comprising:
a first electrode (anode 3),
a second electrode (cathode 4),
and at least one organic layer interposed between the first and second electrodes (emitting unit 10 that has emitting layer 5, hole-injecting and hole-transporting layer 6, and electron-injecting and electron-transporting layer 7),
Ikeda does not explicitly teach the organic layer comprises the organic light emitting compound of claim 13.
However, Ikeda notes that, in general, prior art compound is preferable as a host material in the emitting layer of the phosphorescent emitting unit (see ¶111), suggesting modified prior art compound, which falls within the scope of the general formulae is also useful for the same purpose (see ¶111).
Therefore, at the effective filling date at the claimed invention, it would have been obvious to one of ordinary skill in the art to use the prior art compound as a host material in the emitting layer of the phosphorescent emitting unit, because the modified compound falls within the scope of the general formulae, and compounds which fall within the scope of the general formulae have specific utility for this purpose.

Claim 20. Modified Ikeda teaches or suggests the compound of claim 13, wherein the compound of Formula 1 is represented by Formula 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721